THE THIRTEENTH COURT OF APPEALS

                                    13-15-00013-CV


                            Crimson Exploration, Inc., et al.
                                         v.
                               Magnum Producing L. P.


                                  On appeal from the
                     25th District Court of Lavaca County, Texas
                          Trial Cause No. 10-11-21591-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED AS

MODIFIED by this Court. The Court orders the judgment of the trial court AFFIRMED

AS MODIFIED. Costs of the appeal are adjudged against appellants.

      We further order this decision certified below for observance.

December 28, 2017